DETAILED ACTION
Applicant’s amendments and remarks, filed April 12, 2021, are fully acknowledged by the Examiner. Currently, claims 21, 23-32, and 34-40 are pending with claims 21, 23-27, 29, 30, 32 and 34-38 amended, and claims 1-20, 22 and 33 cancelled. The following is a complete response to the April 12, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21, 23-32, and 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to each of independent claims 21 and 32 to incorporate limitations from respective dependent claims 27 and 37 have placed each in condition for allowance. As noted in the February 12, 2021 Final Office Action, the subject matter of each of claims 27 and 37 included allowable subject matter with respect to the structure feature of the printed circuit board defining an opening positions about the elongated shaft, the printed circuit board further being housing within the rotatable assembly (claim 21) or rotatably member/hollow body portion (claim 32). The Examiner’s previous reasons in the February 12, 2021 action with respect to claim 39 is maintained. As such, it is for at least the reasoning set forth above that the Examiner maintains that claims 21, 23-32 and 34-40 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794